SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-34403 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Territorial Savings Bank 401(k) Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Territorial Bancorp Inc. 1132 Bishop Street Suite 2200 Honolulu, HI 96813 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Financial Statements and Supplemental Schedule December31, 2009 and 2008 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG LLP P.O. Box 4150 Honolulu, HI 96812-4150 Report of Independent Registered Public Accounting Firm The Profit Sharing Committee Territorial Savings Bank Profit Sharing and 401(k) Plan: We have audited the accompanying statements of net assets available for benefits of the Territorial Savings Bank Profit Sharing and 401(k) Plan (thePlan) as of December31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2009 and 2008, and the change in net assets available for benefits for the year ended December31, 2009, in conformity with U.S.generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of scheduleH, line 4i – schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP June29, 2010 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Statements of Net Assets Available for Benefits December31, 2009 and 2008 Assets: Investments, at fair value: Cash and cash equivalents $ Money market funds Mutual funds Territorial Bancorp Inc. common stock — Total investments at fair value Loans to participants Total investments Employee contribution receivable — Employer contribution receivable — Interest receivable — Total assets Liabilities: Return of excess contributions — ) Accounts payable ) ) Total liabilities ) ) Net assets available for benefits $ See accompanying notes to financial statements 2 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Statement of Changes in Net Assets Available for Benefits December31, 2009 Additions: Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ Dividend and interest income Interest income on participant loans Contributions: Participant Employer matching Total additions Deductions: Deductions from net assets attributed to: Benefits paid to participants ) Administrative expenses ) Total deductions ) Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements 3 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 Plan Description The Territorial Savings Bank Profit Sharing and 401(k) Plan (thePlan) is a defined contribution plan and is available to eligible employees of Territorial Savings Bank (theEmployer). In July2009, the Employer’s parent company, Territorial Bancorp Inc., completed an initial public offering. As a result of the conversion to a publicly held company, participants have the option to invest in the common stock of Territorial Bancorp Inc. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. The following brief description of the Plan provides only general information. Participants should refer to the Plan documents for a more complete description of the Plan. The Employer serves as Plan Administrator. Pentegra Services, Inc. and Reliance Trust Company are Trustee and Custodian of the Plan, respectively. Reliance Trust Company holds the Plan’s investment assets and executes investment transactions. (a) Eligibility For purposes of the Plan, an employee who has attained the age of 21 and completed threemonths of service is eligible to make elective contributions. However, the employee must complete twelvemonths of service to receive employer matching contributions. (b) Participant Contributions Each participant may elect to defer up to 100% of their eligible compensation up to the maximum amount that will not cause the Plan to violate applicable provisions of the Internal Revenue Code (theCode). Effective October1, 1987, voluntary contributions by participants to the profit sharing component of the Plan are not allowed. Voluntary contributions made prior to October1, 1987 remain in the participant’s thrift account as 100% vested and nonforfeitable. Participants may direct their investments into Territorial Bancorp Inc. common stock, certain mutual funds, and money market funds as allowed under the Plan. The contributions of participants who do not make elected investment options are invested into the Vanguard LifeStrategy Moderate Growth Fund. Eligible participants may also elect to rollover distributions from a former employer’s qualified retirement plan to the Plan. (c) Employer Matching Contributions The Employer may contribute on behalf of each participant an amount determined at the discretion of the Board of Directors. Employer matching contributions are allocated to the participants’ accounts in the proportion that each participant’s contribution bears to the total participant contributions for the Plan year. The Employer is not obligated to make a matching contribution for any Plan year. In 2009, the Employer made matching contributions of $89,595. (Continued) 4 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 (d) Employer Nonelective Contributions The Employer may make a nonelective contribution to the Plan as determined at the discretion of the Board of Directors. Employer nonelective contributions are allocated to eligible participants’ accounts in the proportion that each participant’s eligible compensation bears to the eligible compensation of all such participants for the Plan year. The Employer is not obligated to make a profit sharing contribution for any Plan year. There were no profit sharing contributions made during 2009. (e) Participants’ Accounts and Forfeitures The Plan Administrator maintains for each participant the following separate accounts: 1.Tax-deferred account 2.Matching account 3.Nonelective account 4.Thrift account 5.Transfer account These accounts are used solely for accounting purposes as there is no segregation of the Plan’s assets amongst the separate accounts. As of December31 of each Plan year, participants’ accounts are adjusted for (a)the participant’s contribution to the Plan, (b)the Employer’s 401(k) matching contribution for the year, (c)the profit or loss of the profit sharing and 401(k) trust fund (whether realized or unrealized) since the end of the immediately preceding year, (d)the aggregate of the Employer’s nonelective contributions for such year, and (e)an allocation of expenses. Investment earnings and losses and any fees and expenses paid from the Plan are allocated to participants’ accounts based on each participant’s proportionate share. Forfeitures of employer nonelective contributions may be used to offset Plan expenses. There were no forfeitures in 2009 and 2008. (f) Distributions and Withdrawals Distribution of a participant’s account will be made at such time as a participant ceases employment, becomes disabled, or dies. Distributions from the Plan will be paid in the form of cash or, if a participant’s vested balance includes Territorial Bancorp Inc. common stock, they may elect to receive a distribution of those shares. If a participant’s vested interest in his or her account is $1,000 or less, the participant’s vested interest may be distributed in a lump sum as soon as practicable. No consent of the participant is required for this involuntary cashout to be made. A participant may also, with approval, make a hardship withdrawal for medical expenses that would qualify for deductions by the participant under Section213 of the Code. Any withdrawals for medical reasons will be limited to the participant’s elective deferral under the Plan less the sum of all prior distributions. A participant may, with the Plan Administrator’s approval, obtain a cash loan from the Plan subject to specified limitations. (Continued) 5 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLANs Notes to Financial Statements December31, 2009 and 2008 (g) Expenses All expenses incurred in the administration of the Plan have been paid from the funds of the Plan to the extent not paid by the Employer. (h) Vesting Participant contributions and the Employer’s matching contributions are immediately vested. The Employer’s nonelective contributions vest at fiveyears of service. (i) Loans to Participants Each participant may request a loan that, when added to the outstanding balance of all other loans to the participant, does not exceed the lesser of (i)$50,000 reduced by the excess of the highest outstanding balance of all loans to the participant from the Plan during the one-year period ending on the day before the loan date, over the outstanding balance of all loans to the participant from the Plan on the loan date or (ii)50% of the participant’s total vested accrued benefit under the Plan as of the loan date. The period of repayment for any loan cannot exceed fiveyears from the date of the loan, except for loans granted to purchase a principal residence for which the applicable repayment period must be within any reasonable period as determined by the Plan Administrator. Additionally, principal and interest on the loan must be paid in equal installments on at least a quarterly basis. The loans bear interest at prevailing rates. Each loan must be made against collateral, being the assignment of the participant’s entire right, title, and interest in and to the participant’s account, supported by the borrower’s collateral promissory note for the amount of the loan. Participant loans outstanding amounted to $228,437 and $158,519 at December31, 2009 and 2008, respectively. At December31, 2009, participant loans bear interest ranging from 4.00% to 8.25%, and mature in years beginning in 2010 through 2024. Participant loans are valued at amortized cost. (j) Termination Although it has not expressed any intent to do so, the Employer has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100% vested in their accrued benefits. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (Continued) 6 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 (b) Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Cash and cash equivalents and money market funds are valued at cost. Shares of mutual funds and common stock are valued at the closing price reported on the active market on which the securities are traded at year-end. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation or depreciation in fair value of investments includes realized and unrealized changes in fair value of investments bought, sold, and held during the year. (c) Payment of Benefits Benefits are recorded when paid. (d) Use of Estimates The preparation of the financial statements requires management of the Plan to make a number of estimates and assumptions relating to the reported amounts of assets and changes therein and the disclosures of contingent assets and liabilities at the date of the financial statements. Actual results could differ significantly from those estimates. (e) Risks and Uncertainties The Plan may invest in various types of investment securities, including shares of Territorial Bancorp Inc. common stock. Investment securities are exposed to various risks, such as interest rate, market, and credit risks. The value, liquidity, and related income of these securities may be sensitive to changes in economic conditions, and may be adversely affected by shifts in the market’s perception of the issuers and changes in interest rates. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the statements of net assets available for benefits. (f) Reclassifications Certain 2008 amounts have been classified to conform to the 2009 presentation. Such reclassifications have no effect on the previously reported change in net assets available for benefits. Tax Status The Plan is a prototype profit sharing and 401(k) plan, which has received approval from the Internal Revenue Service for use as a prototype plan by a letter dated September30, 2008. The Plan Administrator and the Plan’s tax counsel believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the Code. (Continued) 7 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 In June2006, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Topic740-10 (Interpretation48), Income Taxes (ASC740), which prescribes a “more-likely than-not” recognition threshold and measurement attribute (thelargest amount of benefit that is greater than 50% likely of being realized upon ultimate resolution with tax authorities) for the financial statement recognition and measurement of an income tax position expected to be taken in a tax return. The Plan adopted ASC740 as of January1, 2009 and the adoption did not have any impact on the accompanying financial statements. Fair Value Measurements The Plan measures its financial assets, financial liabilities, and nonfinancial items that are recognized or disclosed at fair value in its financial statements on a recurring basis at fair value in accordance with the Fair Value Measurements and Disclosures topic of the FASB ASC. The topic establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurements) and the lowest priority to measurements involving significant unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy are as follows: · Level1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Plan has the ability to access at the measurement date. · Level2 inputs are inputs other than quoted prices included within Level1 that are observable for the asset or liability, either directly or indirectly. · Level3 inputs are unobservable inputs for the asset or liability. The fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December31, 2009 and 2008. Cash and cash equivalents and money market fund: Valued at cost. The Plan believes that cost accurately reflects the fair value of these investments. Mutual funds and common stock: Valued at the closing price reported on the active market on which the individual securities are traded. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. (Continued) 8 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 The Plan’s assets measured at fair value on a recurring basis were classified as follows: Fair value of measurements at reporting date using Total Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) December 31, 2009: Cash and cash equivalents $ — — Money market funds — — Mutual funds: Balanced funds — — Stock – large cap funds — — Bond funds — — Stock – small cap funds — — International funds — — Total mutual funds — — Common stock – financial — — Total $ — — December 31, 2008: Cash and cash equivalents $ — — Money market funds — — Mutual funds: Balanced funds — — Stock – large cap funds — — Bond funds — — International funds — — Stock – small cap funds — — Total mutual funds — — Total $ — — As of December31, 2009 and 2008, the Plan had no assets or liabilities measured at fair value on a nonrecurring basis. (Continued) 9 TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 Investments Investments that represent 5% or more of the Plan’s assets available for benefits at December31, 2009 and 2008 are as follows: Cash and cash equivalents $ Money market funds: Vanguard Prime Money Market Fund Other — Mutual funds: Vanguard Windsor II Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard Total Bond Market Index Fund Vanguard LifeStrategy Growth Fund Other Total mutual funds Common stock: Territorial Bancorp Inc. common stock — $ During2009, the Plan’s investments in mutual funds and common stock (including gains and losses on investments bought, sold, and held during the year) appreciated in value by $1,114,955 and $2,565,669, respectively. Related-Party Transactions In 2008, the Plan invested in shares of mutual funds of Vanguard Fiduciary Trust Company (VFTC). Through December15, 2008, VFTC acted as Trustee for the investments of the Plan. Transactions in such investments qualify as party-in-interest transactions, which are exempt from the prohibited transaction rules. Trustee fees paid to VFTC amounted to $8,549 in 2008. In 2009, the Plan invests in common shares of Territorial Bancorp Inc. Transactions in such investments qualify as party-in-interest transactions, which are exempt from the prohibited transaction rules. 10 Schedule TERRITORIAL SAVINGS BANK PROFIT SHARING AND 401(k) PLAN Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2009 (a) (b) Identity of issuer, borrower, lessor, or similar party (c) Description of investment, including maturity dates, rate of interest, collateral, par, or maturity value (d) Current value Cash and cash equivalents Cash $ Vanguard Prime Money Market Fund Money market fund, 1,471,399 shares Federated Government Obligation Money Market Fund Money market fund, 253,980 shares Vanguard Windsor II Fund Investor Shares Mutual fund, 58,240 shares Vanguard LifeStrategy Moderate Growth Fund Mutual fund, 72,606 shares Vanguard Total Bond Market Index Fund Mutual fund, 78,820 shares Vanguard LifeStrategy Growth Fund Mutual fund, 39,703 shares Vanguard International Growth Fund Mutual fund, 32,055 shares Vanguard Small-Cap Index Fund Investor Shares Mutual fund, 16,566 shares Vanguard Growth Index Fund Investor Shares Mutual fund, 9,000 shares Vanguard Target Retirement 2010 Fund Mutual fund, 11,124 shares Vanguard LifeStrategy Conservative Growth Fund Mutual fund, 14,582 shares Vanguard 500 Index Fund Investor Shares Mutual fund, 1,891 shares Vanguard Target Retirement 2015 Fund Mutual fund, 13,829 shares Vanguard Target Retirement 2030 Fund Mutual fund, 3,813 shares Vanguard Target Retirement 2025 Fund Mutual fund, 5,886 shares Vanguard Target Retirement 2020 Fund Mutual fund, 3,070 shares Vanguard Target Retirement 2050 Fund Mutual fund, 2,099 shares Vanguard Target Retirement 2045 Fund Mutual fund, 3,275 shares Vanguard Target Retirement Income Mutual fund, 1,762 shares Vanguard Target Retirement 2035 Fund Mutual fund, 898 shares Vanguard Target Retirement 2040 Fund Mutual fund, 112 shares Total mutual funds * Territorial Bancorp Inc. Common stock, 294,175 shares * Participant loans 41 loans, with interest rates ranging from 4.00% to 8.25%, maturing in years beginning in 2010 through 2024 Total investments $ * A party-in-interest as defined by ERISA. See accompanying report of independent registered public accounting firm. 11 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Territorial Savings Bank 401(k) Plan Date: June 29, 2010 By:/s/ Karen J. Cox Name:Karen J. Cox Title:Senior Vice President
